Citation Nr: 0533289	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1955.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which implemented a 
May 2003 Board decision (granting service connection for 
bilateral hearing loss), and assigned the veteran's hearing 
loss disability a noncompensable rating.  In September 2004, 
the Board remanded this matter to schedule the veteran for a 
hearing.  In August 2005, the veteran testified before the 
undersigned at a Travel Board hearing held at the Pittsburgh 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran last underwent a VA examination for his service-
connected hearing loss in January 2003.  He contends that the 
symptoms of this condition have grown more severe in the 
almost three years since that examination, and he states that 
he lost his job because of an inability to hear orders from 
customers.  During his August 2005 hearing, he specifically 
asserted that his hearing had changed in the last couple of 
years and was getting worse.  He stated that his hearing aids 
did not help.  A new VA examination is indicated to assess 
the current severity of the veteran's service-connected 
hearing loss disability.
 
Review of the file reveals no records of any treatment 
received since the January 2003 examination.  An attempt 
should be made to obtain any outstanding pertinent treatment 
records.  


The Board notes that a claim for a higher rating placed in 
appellate status by disagreement with the initial rating 
assigned (as is the case here), remains an "original claim" 
and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as assigning "staged" ratings.  Id. at 126.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claim. 

2.  Obtain the veteran's treatment 
records from the VA medical facility in 
Butler for any treatment received for 
hearing loss since 2003. 
 
3.  After obtaining the above VA 
treatment records, to the extent 
available, the veteran should be 
scheduled for a VA audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
hearing loss disability. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of the 
possibility of "staged ratings".  If the 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


